         Case 3:19-cr-00541-FAB Document 193 Filed 03/23/21 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF PUERTO RICO


MINUTES OF PROCEEDINGS                                           Date: March 23, 2021

BEFORE HONORABLE FRANCISCO A. BESOSA                             CR. NO. 19-541 (FAB)

COURTROOM DEPUTY: Omar Flaquer-Mendoza

COURT REPORTER: Joe Reynosa

=====================================================================
                                           Attorneys:
UNITED STATES OF AMERICA                   AUSA Seth Erbe

       Plaintiffs,

       v.

Ahsha Nateef Tribble (1)                                 Deana Timberlake-Wiley
                                                         Juan R. Acevedo-Cruz

Donald Keith Ellison (2)                                 William J. Leone
                                                         Nathan B. Baum
                                                         Sonia I. Torres-Pabon

     Defendants.
=====================================================================

       Video conference held on March 23, 2021. Conference began at 9:57 a.m. and ended at

11:19 a.m. The record should reflect that proceedings were held via VTC. Co-defendant Ellison

(2) appeared via telephone. The Court began the conference summarizing the pending motions,

and motions recently decided.

      Opinion and Order entered at ECF No. 178 denying co-defendant’s Ellison motions for

       the government to produce additional discovery filed at ECF Nos. 147 and 175.

      Memorandum and Order entered at ECF No. 177 granting government’s motions


                                              1
     Case 3:19-cr-00541-FAB Document 193 Filed 03/23/21 Page 2 of 3




    submitting investigative information.

   Co-defendant Ellison’s motion for partial release of assets and to lift stay of discovery

    filed at ECF NO. 167. Order to be entered today or tomorrow morning.

   Defendants’ motion to compel discovery filed at ECF No. 179. Order entered at ECF No.

    181 setting a deadline for the government to respond, and for production of documents

    for in camera inspection. Regarding this matter, attorney Timberlake-Wiley addressed the

    Court. Defendants requested that as soon the government filed its response, the Court

    should set Oral Arguments. Instead of setting oral arguments, the Court allowed

    defendants to reply seven (7) days thereafter and motion shall not exceed ten (10) pages

    in accordance with Local Rule 7(c). If the motion will be more than ten (10) pages, a

    request should be included for the Court to decide the filing of more than (10) pages will

    be allowed or not.

   Co-defendant Tribble’s Sealed Ex-Parte motion filed on March 22, 2021 at ECF No. 187

    is pending to be decided.

   Attorney Leone for defendant Ellison (2) brought to the Court’s attention related to one

    of the issues in this case on what constitutes an official action in the meaning of the

    federal bribery statute. Attorney requested the Court to allow defendants and the

    government to file simultaneous briefs. After hearing attorneys as to this matter, and as

    later requested, the Court will allow the parties to file their briefs as soon matter of the

    transcripts is decided.

   In addition, attorney Leone brought to the Court’s attention regarding the Memorandum

    and Order entered at ECF No. 177, footnote 2. AUSA Erbe informed that the government


                                             2
     Case 3:19-cr-00541-FAB Document 193 Filed 03/23/21 Page 3 of 3




    will comply on providing the documents.

   Finally, the Court informed the parties that considering the pending issues in this case,

    setting Jury trial will remain in abeyance.




                                                  S/ Omar Flaquer-Mendoza
                                                  Omar Flaquer-Mendoza
                                                  Case Manager/Courtroom Deputy to
                                                  Hon. Francisco A. Besosa,
                                                  U.S. District Judge




                                              3
